            Case 1:20-mj-00013-DAR Document 20 Filed 04/17/20 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                        :
                                                :
                 v.                             :
                                                :      Case No. 1:20-mj-00013 (DAR)
OMAR AL-KAHTANY,                                :
                                                :
        Defendant.                              :

                                    JOINT STATUS REPORT

        The defendant, Omar Al-Kahtany, by and through his attorney, Travis D. Tull, and the

United States, by and through its attorney, the United States Attorney for the District of

Columbia, and in accordance with the Court’s order vacating the prior hearing, respectfully

submit this Joint Status Report and requests that this Court docket defendant’s plea and

sentencing for Monday, April 17, 2020 at 2:00 p.m. or as soon thereafter as the Court will allow

and for grounds thereof state the following:

   I.         Counsel for the defendant spoke with the Director of Interpreting Services and agreed

to a protocol for interpreting services to be provided to Mr. Al-Kahtany at his plea and

sentencing. Mrs. Salazar, of this same office, updated the Court via email message regarding

this conversation and the agreed upon steps for the provided services. Mrs. Salazar explained

that the interpreting could be done using both simultaneous and consecutive interpreting

services.

              Defendant, however, is fluent in English and does not require the assistance of an

Arabic interpreter. He is currently a law student at Georgetown University, takes all instruction

in English, reads and writes the English language and converses on a daily basis with friends and

family in the English language. Defendant will, if allowed, waive the need for an interpreter in

open court.
           Case 1:20-mj-00013-DAR Document 20 Filed 04/17/20 Page 2 of 6



          If the Court is more comfortable proceeding with an Arabic interpreter, Mrs, Salazar

stated that this Court could still have the Arabic interpreter on the call in the event that some

clarification was needed on any point for Mr. Al-Kahtany. The interpreter would be there as a

safety net just in case a language problem arose…

          Mrs. Salazar also indicated that she checked with the interpreter and she will be available

upon request.

   II.       Basis of Request for Immediate Acceptance of Plea & Sentencing

          As detailed in a previous motion, Mr. Al-Kahtany and his family desperately desire to

be able to travel home as soon as this Court allows. The government has no objection to

proceeding with a plea hearing and immediate sentencing.

   III.      Defendant’s Right to Trial, Judgement, and Sentencing Before a U.S. District
             Court Judge


          On March 8, 2020, the defendant executed a “Consent to Proceed Before a Magistrate

Judge in a Misdemeanor Case” form, thus waiving his right to trial, judgment, and sentencing

before a U.S. District Court judge. See ECF No. 16, filed on March 8, 2020. As the defendant

had not made the decision to waive his right to a jury trial at that time, the defendant did not

complete the waiver of right to jury trial portion of the form.

          As the defendant now wishes to proceed with a plea offer, thus waiving his right to a

jury trial, an executed copy of the “Consent to Proceed Before a Magistrate Judge in a

Misdemeanor Case” with the jury trial waiver section executed is attached as Exhibit 1.

   IV.       The Plea Agreement

          The defendant has accepted the plea offer verbally extended by the Government on

April 6, 2020, and which is documented in its written plea offer, dated April 13, 2020
          Case 1:20-mj-00013-DAR Document 20 Filed 04/17/20 Page 3 of 6



(“Agreement”). The Agreement contemplates the defendant pleading guilty to Counts I and III

of the Information filed on January 28, 2020 (ECF No. 8) and not opposing the following

conditions that the government would seek for any period of probation or supervised release:

            a. the defendant will stay away from the area around the White House that is
               bounded by and including K Street, NW; 13th Street, NW; Pennsylvania Avenue,
               NW; 12th Street, NW; Constitution Avenue, NW; and 19th Street, NW., as
               reflected on the attached map;

            b. the defendant will participate in and receive mental health treatment; comply with
               any terms of treatment established by the Court or medical and/or mental health
               professionals, including, but not limited to, any medication regimen established
               by medical and/or mental health professionals;

            c. the defendant will assist and cooperate fully in any and all U.S. Secret Service
               (USSS) efforts to monitor, investigate, and/or assess the defendant in relation to
               the USSS’s protective responsibilities, including by submitting to an interview
               with USSS Special Agents and Uniformed Division Officers immediately
               following sentencing and prior to his departure from the United States; and

            d. the defendant will notify the U.S. Probation Office (USPO) prior to every
               instance where he leaves the United States or seeks to return to the United States.

         In exchange, the government will dismiss Count II of the Information and agree to not

oppose (1) the imposition of a term of probation on each count; (2) that any sentences be served

concurrently; and (3) that the defendant be permitted to return to the Kingdom of Saudi Arabia

to serve any period of probation or supervised release, so long as all other conditions of release

that may be set can be successfully met and adequately supervised while the defendant resides

there.

         Executed copies of the Agreement, the accompanying statement of offense, and the map

documenting the White House stay away order were previously provided as Exhibits 2-4

respectively.

    V.      Immediate Sentencing & Waiver of Presentence Investigation Report

         In light of the misdemeanor nature of the charges and the defendant’s circumstances,
          Case 1:20-mj-00013-DAR Document 20 Filed 04/17/20 Page 4 of 6



the parties jointly request that the Court waive the customary Presentence Investigation Report

(PSIR). The parties believe that the information contained in the Complaint and Plea

statements of offense, as augmented by any sentencing memoranda that may be filed or oral

arguments that may be made at sentencing, will provide an adequate basis from which the

Court may impose a fair and just sentence. Furthermore, although advised of their rights as

related to the assault charges, none of the involved officers wish to submit a victim impact

statement or otherwise be heard as to the defendant’s sentencing.

         The undersigned prosecutor has notified the U.S. Probation Office (USPO) of the

potential for the plea and immediate sentencing of the defendant on Thursday. USPO is thus

aware of the case and that no PSIR would be issued. The USPO has also been provided an

unsigned copy of the Agreement, the statement of offense, and the stay away map. The USPO

has indicated that a probation officer will be available to attend the telephonic proceedings

should the Court grant this motion.

         Based on the government’s investigation, and as indicated in the Agreement, the

defendant does not appear to have any criminal history that would be considered in determining

the applicable U.S. Sentencing Guidelines range (“Sentencing Guidelines”).

   VI.      Sentence to Be Imposed

         The parties do not seek a sentence of time served. Rather, as contemplated by the

Agreement, the defendant seeks – and the government has agreed not to oppose – a sentence of

probation, with the parties free to argue for whatever length of probation it feels appropriate.

Based on the estimated offense levels and estimated criminal history as documented in the

Agreement, the defendant’s estimated Sentencing Guidelines range is 0 to 6 months for each

count. See Agreement at 4.
         Case 1:20-mj-00013-DAR Document 20 Filed 04/17/20 Page 5 of 6



       Given the defendant’s expressed desire to return to the Kingdom of Saudi Arabia and

serve any period of probation or supervised release there, and the government’s interest in

permitting him to do so, prior to issuing the plea offer, the undersigned prosecutor contacted

Supervisory Probation Officer Renee Moses-Gregory of the USPO, to inquire whether the

USPO could monitor the defendant were he to reside in Saudi Arabia. Ms. Moses-Gregory

advised that based on the conditions contemplated by the Agreement, the USPO could

successfully monitor the defendant from Saudi Arabia.

       For the foregoing reasons, the parties jointly file this Joint Status Report and request

that this Court place the above matter on its docket for a plea hearing and sentencing for

Monday, April 17, 2020 at 2:00 p.m. or as soon thereafter as the Court will allow

                                              Respectfully submitted,

                                              TIMOTHY J. SHEA
                                              United States Attorney
                                              D.C. Bar Number 437437

                                         By: /s/ Reagan N. Clyne
                                             REAGAN N. CLYNE
                                             Virginia Bar No. 74767
                                             Special Assistant U.S. Attorney
                                             National Security Section
                                             United States Attorney’s Office
                                             555 4th Street, N.W.
                                             Washington, D.C. 20530
                                             Reagan.Clyne@usdoj.gov
                                             (202) 252-7215
                                             Counsel for the Government
Case 1:20-mj-00013-DAR Document 20 Filed 04/17/20 Page 6 of 6



                           /s/ Douglas E. Bywater
                           Douglas E, Bywater, Esq. DC#29900
                           TATE BYWATER
                           2740 Chain Bridge Rd.
                           Vienna, VA 22181
                           Ph: (703) 938-5100
                           FAX: (703) 991-0605
                           dbywater@tatebywater.com
                           Counsel for the Defendant

                            /s/ Travis D. Tull
                           Travis D. Tull
                           Virginia Bar No. 47486
                           Tate Bywater
                           2710 Chain Bridge Road
                           Vienna, Virginia 22181
                           ttull@tatebywater.com
                           (703) 938-5100
                           Counsel for the Defendant
                           Appearing Pro Hac Vice
